        CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Michael J. Cooper,
                                                               Case No.
                            Plaintiff,                         Complaint

v.
                                                               Jury Trial Demanded
Patrick Kelly, in his individual capacity,                     Fed. R. Civ. P. 38(b)
and Jane Doe, in her individual capacity.

                            Defendants.


       For his Complaint, Plaintiff Michael J. Cooper (“Mr. Cooper”) states and alleges

as follows:

                                         Introduction

       1.     This is an action for money damages for the unlawful arrest of and other

unlawful conduct directed towards Mr. Cooper, a Black security officer and member of

CNN’s broadcast team during its coverage of the protests following the May 25, 2020

murder of George P. Floyd, Jr. (“Mr. Floyd”). Patrick Kelly and Jane Doe, employees of

the Minnesota State Patrol, violated Mr. Cooper’s federal civil rights while acting under

color of state law when they unlawfully arrested him on May 30, 2020. Mr. Cooper was

part of the same CNN broadcast team as Omar Jimenez (“Mr. Jimenez”), a Black Latino

journalist who was also unlawfully arrested on May 29, 2020 while covering the historic

protests surrounding Mr. Floyd’s murder. The selective arresting of Black media

members was not coincidental. It was intentional and racially motivated.
        CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 2 of 11




                                     Parties and Venue

       2.     Mr. Cooper is and was at all times material hereto a resident of the State of

Illinois. Mr. Cooper identifies as a Black man. He was 64 years old at all times material

hereto. Mr. Cooper is an honorably retired, 43-year, law enforcement veteran. Most of

Mr. Cooper’s career was spent working as a member of the Illinois State Police. He

retired in 2005 after a stellar and decorated career.

       3.     Defendant Trooper Patrick Kelly (“Tpr. Kelly”) was, upon information and

belief, a resident of Minnesota and a licensed peace officer in the State of Minnesota.

       4.     Tpr. Kelly was a trooper in the Minnesota State Patrol acting under color of

state law at all times material hereto.

       5.     Defendant Jane Doe (“Captain Doe”) was, upon information and belief, a

resident of Minnesota and a licensed peace officer in the State of Minnesota.

       6.     Captain Doe’s identify is unknown to Mr. Cooper. However, Mr. Cooper

understood Captain Doe to be a captain or other higher-ranking official in the Minnesota

State Patrol, acting under color of state law at times material hereto.

       7.     Plaintiff brings this action pursuant to 42 U.S.C. §§ 1983 and 1988, the

First and Fourth (as incorporated by the Fourteenth) Amendments to the United States

Constitution, and 28 U.S.C. 1331 and 1343(3). These statutory and constitutional

provisions confer original jurisdiction of this Court over this matter.

                                            Facts

       8.     Mr. Floyd was killed on May 25, 2020 by convicted murderer Derek

Chauvin and three other Minneapolis police officers.


                                              2
        CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 3 of 11




       9.      Following Mr. Floyd’s horrific and tragic death, historic protests were held

in Minneapolis and across the country, challenging the perpetual and unlawful killing of

Black Americans by law enforcement.

       10.     Shortly after 5:00 a.m. on May 29, 2020, Mr. Jimenez was broadcasting

live on CNN when he was arrested by troopers from the Minnesota State Patrol.

       11.     The troopers arrested and handcuffed Mr. Jimenez despite the fact that he

was clearly a member of the media and politely identified himself as such.

       12.     The troopers arrested Mr. Jimenez but did not arrest nearby white

journalists.

       13.     The arrest of Mr. Jimenez was illegal, widely publicized on May 29, 2020,

and condemned by Minnesota officials, including Governor Tim Walz.

       14.     In response to the protests, Governor Walz issued a series of executive

orders implementing curfews for Minneapolis and St. Paul.

       15.     Executive Order 20-65 imposed the following curfews for Minneapolis and

St. Paul:

               a.     From 8:00 p.m. on Friday May 29, 2020 until 6:00 am on Saturday,
                      May 30, 2020.

               b.     From 8:00 p.m. on Saturday, May 30, 2020 until 6:00 a.m. on
                      Sunday, May 31, 2020.

       16.     Executive Order 20-65 provided the following exemptions to the curfews:

       All law enforcement, fire, medical personnel, and members of the news
       media, as well as other personnel authorized by the City of Minneapolis,
       City of Saint Paul, Minnesota Department of Public Safety, Minnesota
       State Patrol, or Minnesota National Guard, are exempt from the curfew.
       Individuals traveling directly to and from work, seeking emergency care,


                                             3
        CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 4 of 11




     fleeing dangerous circumstances, or experiencing homelessness are also
     exempt.
(emphasis added).

       17.    Minneapolis Mayor Jacob Frey then issued Emergency Regulation No.

2020-2-1 (Amended) for the City of Minneapolis, which mirrored Executive Order 20-65

curfew requirements and exemptions for May 29, 30, and 31.

       18.    Once again, “members of the news media” were exempted. Emergency

Regulation No. 2020-2-1 (Amended) (emphasis in original).

       19.    Mr. Cooper was dispatched to join the CNN broadcast team (“Broadcast

Team”) on May 30, 2020 to provide security for the team, in part in response to the

unlawful arrest of Mr. Jimenez.

       20.    Mr. Cooper was an instrumental part of the Broadcast Team, which was

engaging in the fundamental constitutional right of providing press coverage of this

historic event.

       21.    When Mr. Cooper joined the team, he was in possession of his current and

valid HR 218, which permits qualified law enforcement officers to carry a concealed

firearm in any jurisdiction in the United States.

       22.    Mr. Cooper was lawfully carrying two firearms on May 30, 2020 while

serving as a member of the Broadcast Team.

       23.    Mr. Cooper was also carrying his CNN press credential on May 30, 2020,

while serving as a member of the Broadcast Team.




                                              4
        CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 5 of 11




       24.    As it became dark on the evening of May 30, the Broadcast Team found

itself in a dangerous location where the police were shooting tear gas and rubber bullets

towards the crowd.

       25.    Mr. Cooper was charged with navigating the Broadcast Team to a different

location to keep the team safe.

       26.    One of the Broadcast Team’s producers was shot by a rubber bullet and fell

to the ground in pain.

       27.    The Broadcast Team encountered a barrage of tear gas.

       28.    Mr. Cooper eventually identified law enforcement and recommended that

they calmly approach law enforcement, present their press credentials, and seek

assistance with evacuating the area.

       29.    Mr. Cooper was the only Black member of the Broadcast Team in the

immediate vicinity.

       30.    Mr. Cooper and a producer calmy approached law enforcement.

       31.    Upon information and belief, this group of law enforcement officers were

State Troopers.

       32.    Mr. Cooper held his Illinois State Police credentials in the air facing the

Troopers as Mr. Cooper and the producer approached.

       33.    After law enforcement began shouting at the men, Mr. Cooper

recommended that the producer stand still while Mr. Cooper approach the officers.

       34.    Mr. Cooper repeated throughout this encounter that he was press but was

ignored.


                                             5
         CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 6 of 11




        35.   Mr. Cooper was directed to turn around and walk backwards towards them.

        36.   Mr. Cooper complied.

        37.   The troopers ordered Mr. Cooper to kneel down, then lay down, and place

his arms straight out from his body with his palms facing straight up.

        38.   Mr. Cooper again complied.

        39.   Several troopers, including Tpr. Kelly then grabbed Mr. Cooper, knocked

his identification from his hand, and cuffed his hands behind his back.

        40.   Mr. Cooper did not resist the troopers in any fashion and complied with all

orders throughout this entire encounter.

        41.   Mr. Cooper explained that he was retired law enforcement and armed.

        42.   Tpr. Kelly then forcefully removed Mr. Cooper’s two firearms from his

body.

        43.   The troopers left Mr. Cooper handcuffed and prone for several minutes.

        44.   The troopers did not arrest any of the white members of the Broadcast

Team, who initially remained nearby.

        45.   Mr. Cooper was eventually seated on a bench.

        46.   He attempted to plead his case to Tpr. Kelly, Captain Doe, and others,

explaining that he was a member of the press and retired law enforcement.

        47.   Captain Doe wrongly proclaimed that Mr. Cooper was in violation of the

Governor’s curfew, ignoring the press exemption which Mr. Cooper himself explained to

her.




                                             6
          CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 7 of 11




       48.     Mr. Cooper was left to sit handcuffed for at least 45 minutes before Captain

Doe instructed Tpr. Kelly to bring Mr. Cooper to the Hennepin County Jail.

       49.     Captain Doe snidely told Mr. Cooper that they were going to keep him

locked up until Tuesday, June 2, 2020.

       50.     Tpr. Kelly then placed Mr. Cooper into a State Patrol squad, where Mr.

Cooper remained handcuffed for approximately 45 more minutes.

       51.     Mr. Cooper was then transferred to the custody of the Hennepin County’s

Sheriff’s Office for transport to the jail.

       52.     Tpr. Kelly wrote in his report that the “[c]harges include: Carrying

concealed weapon without permit (GM) MN Statute 624.714, and the Curfew Violation

put in place by the Mayor of Minneapolis.”

       53.     Mr. Cooper had a permit to lawfully carry and was exempted from the

curfew.

       54.     Mr. Cooper was transported to the Hennepin County Jail, where he was

forced to undergo booking/processing.

       55.     Mr. Cooper was humiliated undergoing this process as a 64-year-old-man,

who had dedicated over two-thirds of his life to serving the public in law enforcement.

       56.     Mr. Cooper was held at the jail for approximately 20 hours before he was

released pending complaint.

       57.     Ultimately, no charges were ever filed, and Mr. Cooper was forced to

pursue the expungement process to prevent public access to the information pertaining to

his humiliating and unlawful arrest.


                                              7
           CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 8 of 11




          58.   Despite efforts made on Mr. Cooper’s behalf, Mr. Cooper never received so

much as an apology or public recognition of this unlawful act by the State Patrol or

Minnesota public officials.

          59.   This experience has caused Mr. Cooper great stress and anxiety – not only

due to his own unlawful arrest but because he has now been left to contemplate that the

system he has dedicated his life to is capable of unlawfully arresting and causing

resulting harm to wholly innocent men and women.

                                          Count One

                     42 U.S.C. § 1983 – Fourth Amendment Violations
                     Unlawful Detention, Arrest, and Excessive Force
                                  Plaintiff v. Kelly and Doe

          60.   Mr. Cooper realleges all allegations of this Complaint as if fully stated

herein.

          61.   No reasonable officer could have believed that they had reasonable

suspicion to detain Mr. Cooper.

          62.   No reasonable officer could have believed that they had probable cause to

arrest Mr. Cooper.

          63.   By the acts described herein, Tpr. Kelly and Captain Doe violated Mr.

Cooper’s clearly established and well-settled right to be free from unreasonable seizures

and unlawful detention and arrest.

          64.   No reasonable officer could have believed that they could use any force on

Mr. Cooper.




                                               8
           CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 9 of 11




          65.   No reasonable officer could have believed that Mr. Cooper committed a

crime, posed a danger to anyone, or that Mr. Cooper was attempting to resist or flee.

          66.   By the acts described herein, Tpr. Kelly violated Mr. Cooper’s clearly

established and well-settled right to be free from unreasonable seizures and excessive

force.

          67.   Tpr. Kelly and Captain Doe subjected Mr. Cooper to these deprivations of

his rights in such a manner as to render them liable for punitive damages.

          68.   As a direct and proximate result of the acts of Tpr. Kelly and Captain Doe,

Mr. Cooper suffered injury, was forced to endure pain, suffering, humiliation,

embarrassment, and emotional distress, and was therefore damaged in an amount

exceeding Five Hundred Thousand ($500,000.00) Dollars.

                                          Count Two

                      42 U.S.C. § 1983 – First Amendment Violations
                            Free Speech, Press, and Assembly
                                  Plaintiff v. Kelly and Doe

          69.   Mr. Cooper realleges all allegations of this Complaint as if fully stated

herein.

          70.   At the time Mr. Cooper was unlawfully detained, arrested, and subjected to

force, he was engaged in activity protected by the First Amendment’s guarantees of

freedom of speech, press, and assembly.

          71.   The actions taken by Tpr. Kelly and Captain Doe were adverse actions

under color of state law that would chill a person of ordinary firmness from continuing to

speak, report, and/or assemble.


                                               9
       CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 10 of 11




      72.    Tpr. Kelly and Captain Doe were motivated, at least in part, to subject Mr.

Cooper to these unlawful acts due to his exercise of First Amendment rights.

      73.    Tpr. Kelly and Captain Doe’s conduct towards Mr. Cooper was objectively

unreasonable and they had neither reasonable suspicion nor probable cause to engage in

the unlawful actions taken towards Mr. Cooper as described herein.

      74.    Tpr. Kelly and Captain Doe subjected Mr. Cooper to these deprivations of

his rights in such a manner as to render them liable for punitive damages.

      75.    As a direct and proximate result of the acts of Tpr. Kelly and Captain Doe,

Mr. Cooper suffered injury, was forced to endure pain, suffering, humiliation,

embarrassment, and emotional distress and was therefore damaged in an amount

exceeding Five Hundred Thousand ($500,000.00) Dollars.

      76.    Mr. Cooper demands a jury trial.

      WHEREFORE, Plaintiff Michael J. Cooper prays for judgment against

Defendants Patrick Kelly and Jane Doe as follows:

      1.     As to Count One, a money judgment for compensatory damages in an

amount in excess of Five Hundred Thousand ($500,000) Dollars and punitive damages in

an amount to be determined by the jury, together with costs, including reasonable

attorney fees under 42 U.S.C. § 1988 and prejudgment interest;

      2.     As to Count Two, a money judgment for compensatory damages in an

amount in excess of Five Hundred Thousand ($500,000) Dollars and punitive damages in

an amount to be determined by the jury, together with costs, including reasonable

attorney fees under 42 U.S.C. § 1988 and prejudgment interest; and


                                            10
      CASE 0:21-cv-01294-NEB-KMM Doc. 1 Filed 05/27/21 Page 11 of 11




      3.    For such other relief as this Court deems just and equitable.


                                        NEWMARK STORMS DWORAK LLC

Dated: May 27, 2021                     /s/ Jeffrey S. Storms
                                        Jeffrey S. Storms, #387240
                                        Paul C. Dworak, #391070
                                        150 South 5th Street, Suite 1850
                                        Minneapolis, MN 55402
                                        Phone: 612.455.7055
                                        Fax: 612.455.7051
                                        jeff@newmarkstorms.com
                                        paul@newmarkstorms.com

                                        - and -

                                        ROMANUCCI & BLANDIN, LLC
                                        Ian P. Fallon (pro hac vice pending)
                                        (Illinois ARDC No. 6332303)
                                        321 North Clark St., Suite 900
                                        Chicago, Illinois 60654
                                        Tel: (312) 458-1000
                                        Fax: (312) 458-1004
                                        E-mail: ifallon@rblaw.net

                                        - and -

                                        BEN CRUMP LAW, PLLC
                                        Christopher M. O’Neal (pro hac vice pending)
                                        (Florida Bar No. 0910201)
                                        122 S. Calhoun Street
                                        Tallahassee, FL 32301
                                        Tel: (850) 888-4142
                                        Fax: (850) 224-2021
                                        E-mail: chris@bencrump.com




                                          11
